RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3904-15T2

MEREDITH A. ACCOO,

        Plaintiff-Appellant,

v.

JOSE MIRANDA,

        Defendant-Respondent.

____________________________

              Submitted May 24, 2017 – Decided           August 25, 2017

              Before Judges Fuentes and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Burlington County, Docket No. FD-03-0647-14.

              Meredith A. Accoo, appellant pro se.

              Respondent has not filed a brief.

PER CURIAM

        In this non-dissolution matter,1 plaintiff (mother) appeals

from the March 30 and 31, 2016 Family Part orders denying her



1
 The non-dissolution or FD docket provides a mechanism for parents
not married to each other to seek custody, parenting time,
application to increase child support and modify custody and

parenting time for the parties' daughter.            The trial judge entered

these orders on the parties' written submissions, without oral

argument or a plenary hearing.          Because the judge is no longer on

the bench, we remand this matter to the Presiding Judge of the

Family Part for assignment to a different judge for the development

of a proper reviewable record.

      We discern the following facts from the limited documentary

record.    The parties were awarded joint legal custody of their

daughter, born September 2013, with plaintiff being designated the

parent of primary residence.                Defendant (father) was granted

parenting time on alternate weekends as well as Thursdays on the

off weeks. Defendant was responsible for picking up their daughter

at   the   beginning    of   his   parenting      time,   and    plaintiff    was

responsible    for     picking     up    their    daughter      at   defendant's

Philadelphia    residence     on   Sundays       after   the   weekend   visits.

Defendant was also ordered to take their daughter to swimming

lessons during his parenting time.




paternity, and child support.           R.K. v. D.L., 434 N.J. Super. 113,
131 (App. Div. 2014).




                                        2                                A-3904-15T2
      On December 22, 2014, plaintiff obtained a final restraining

order (FRO) against defendant under the Prevention of Domestic

Violence Act, N.J.S.A. 2C:25-17 to -35.             Following a June 10, 2015

hearing   on    the   FD   docket,    plaintiff's        application   to     limit

defendant's parenting time as well as a change of the custody

exchange location from Philadelphia to New Jersey were denied

without prejudice.         However, subject to the FRO, defendant was

ordered   to    provide    plaintiff    with   twenty-four       hours    advance

written notice, either by way of text communication or email,

confirming each visitation.

      In addition, defendant was ordered to pick up and deliver

their daughter to the designated New Jersey location for his

Thursday visitation, and allow their daughter's participation in

social    and   extra-curricular       activities        scheduled   during      his

parenting time subject to plaintiff providing defendant with as

much notice as possible on the scheduling of the activities.                     The

order, executed on June 15, 2015, also denied without prejudice

plaintiff's     application    for    defendant     to    contribute     to   their

daughter's daycare expenses because the court had "an insufficient

factual and legal basis to award relief at [that] time."                 However,

the   court     directed    both     parties   to    exchange    current        Case

Information Statements (CIS) no later than July 1, 2015.



                                        3                                   A-3904-15T2
     On   September    24,    2015,   defendant's   application   for     a

reduction in child support due to unemployment was denied without

prejudice and enforcement of the child support order was suspended

for thirty days.2      As of that date, defendant's child support

arrears totaled $9,175.37.       In addition, defendant's application

for additional time for discovery was denied without prejudice and

defendant was ordered to file an updated CIS.

     On   May   2,    2016,   asserting   a   "substantial   change      in

circumstances[,]" plaintiff submitted an application to the court

seeking: (1) an increase in child support to account for weekly

child care expenses; (2) reduction of parenting time to one weekend

per month, from 9:00 a.m. to 5:00 p.m. each day with no overnights;

(3) modification of transportation arrangement so that all pick

up and drop off custody exchanges occur in New Jersey; (4) sole

legal and physical custody of their daughter; (5) suspension of

the requirement that plaintiff confer with defendant on matters

involving their daughter's care and welfare in light of the FRO;

(6) enforcement of prior orders; and (7) attorney's fees.

     To establish the requisite changed circumstances to justify

the relief requested, plaintiff certified that their daughter "has



2
 Defendant did not appear for the hearing and indicated "problems
with transportation from Philadelphia." Defendant was, however,
represented by counsel who appeared telephonically.

                                      4                           A-3904-15T2
grown and is no longer an infant so her needs have changed

significantly."        According to plaintiff, their daughter was "now

in daycare" and participating in extra-curricular activities,

including "swimming at Rowan College . . . , [g]olf at Willingboro

Recreation and . . . Jack and Jill of America, Inc."               Plaintiff

averred that defendant failed to follow court orders to ensure her

participation in these activities and showed no interest in their

daughter's "educational and social development or [her] physical

development and health" as evidenced by his neglect of her needs.

Plaintiff certified that, since July 2014, defendant missed his

court ordered parenting time on thirty-eight occasions.

       According to plaintiff, she was "the sole parent . . . fit

to    make    all    decisions   concerning    [their   daughter's]   health,

education, religion and welfare."             Plaintiff certified defendant

"contribute[d] nothing to [their daughter] financially[,]" was

"substantially unable to provide for her care and welfare[,]" and

accumulated child support arrears exceeding $12,000.               Plaintiff

averred that defendant was a convicted felon, was on probation for

five years in Pennsylvania, and was subject to an active FRO issued

after defendant "threaten[ed] to kill [her] in front of [their

daughter,] push[ed] [her] with [their daughter] in [her] arms and

repeatedly harass[ed] [her.]"           Plaintiff certified that she was

"in    fear    for    her   life"   because   defendant   was   "violent   and

                                        5                             A-3904-15T2
inappropriate around [their daughter]" and "has threatened to kill

himself."

     In response to plaintiff's application, defendant filed a

counter-claim on March 24, 2016, requesting a decrease in child

support, as a result of a change in employment and a significant

decrease    in   income,    enforcement   of   the   custody   order    and

modification     of   the   parenting   time   schedule.3      Plaintiff's

application and defendant's counter-claim were scheduled to be

heard on March 30, 2016.         On that date, based solely on the

parties' written submissions,4 the court issued an amended FRO

permitting the parties to "communicate via email only, with respect

to confirming parenting time only" and addressed child support,

custody and visitation in two orders issued under the FD docket,




3
  Defendant did not file a timely answering brief and we entered
an order on October 28, 2016, suppressing any brief filed on
defendant's behalf without leave of court. Because defendant has
not filed an answering brief, the record does not contain any
submissions filed in the trial court on defendant's behalf in
support of his counter-claim.
4
  The record does not contain a transcript of a court proceeding
conducted on that date and one of the orders issued by the court
specified that the court "reviewed the parties' submissions and
for other good cause shown[.]"



                                    6                              A-3904-15T2
a Uniform Summary Support Order5 dated March 30, 2016 and a

handwritten order dated March 31, 2016.

     Regarding   child   support,       the   court   denied   plaintiff's

application for an increase in child support and instead granted

defendant's request for a reduction of child support "due [to]

change[d] circumstance pertaining to work related day care[.]"6

Regarding custody, the court denied plaintiff's request for "sole

legal custody[.]"   As to parenting time, plaintiff's request to

modify parenting time was denied but defendant's "request for

additional make-up parenting time during the summer" was granted.

Defendant's request to utilize third parties for custody exchanges

was granted, and plaintiff's "request to modify the pick-up and

drop-off points" was partially granted.          Plaintiff's request to

compel defendant to take their child to her scheduled activities

and daycare during his parenting time was granted in part, and

denied in part, and plaintiff's request to suspend the requirement

to communicate with defendant regarding their child was denied.



5
 A Uniform Summary Support Order is a form order needed to utilize
the New Jersey Automated Child Support System and automated payment
center that is supervised by Probation Services. R. 5:7-4(b).
6
  Plaintiff's request that a bench warrant be issued for non-
payment of child support was denied "due to the pending support
enforcement hearing."



                                    7                              A-3904-15T2
The parties were directed to "exchange current CISes as previously

ordered by the court no later than April 15, 2016" and plaintiff's

"request for counsel fees"7 was denied.

     This appeal followed.           On appeal, plaintiff argues that the

court   denied   her    requests     for       relief    and   "disproportionately

granted   all    requests     made    by       [d]efendant      or    beneficial    to

[d]efendant"     without      oral   argument,          a   plenary    hearing,     or

"consideration     of   the    child's         best     interests[.]"      Further,

plaintiff argues that the court failed to issue either written or

oral findings of fact and conclusions of law in compliance with

Rule 1:7-4(a).     We agree.

     Family "judges are under a duty to make findings of fact and

to state reasons in support of their conclusions." Heinl v. Heinl,

287 N.J. Super. 337, 347 (App. Div. 1996); see R. 1:7-4(a).

"'Meaningful appellate review is inhibited unless the judge sets

forth the reasons for his or her opinion.'"                    Strahan v. Strahan,

402 N.J. Super. 298, 310 (App. Div. 2008) (quoting Salch v. Salch,

240 N.J. Super. 441, 443 (App. Div. 1990)).                    "Naked conclusions

do not satisfy the purpose of [Rule] 1:7-4."                   Curtis v. Finneran,

83 N.J. 563, 570 (1980).         Here, the motion judge failed to make


7
  Although plaintiff is proceeding pro se in her appeal, she was
represented by counsel at the scheduled March 30, 2016 court
appearance.


                                           8                                 A-3904-15T2
any findings of fact and conclusions of law as required by Rule

1:7-4(a).   We are thus compelled to remand this matter to the

Family Part to develop a reviewable appellate record, which may

require the judge to order a period of discovery and, if warranted,

conduct a plenary hearing to make factual findings and resolve any

disputed material facts.

     Remanded for proceedings consistent with this opinion.        We

do not retain jurisdiction.




                                 9                          A-3904-15T2